--------------------------------------------------------------------------------

Exhibit 10.2

SECURITIES PURCHASE AGREEMENT

          This Securities Purchase Agreement (this “Agreement”) is dated as of
October 19, 2010 among 8888 Acquisition Corporation, a Nevada corporation (the
“Company”) and the investors listed on the Schedule of Buyers attached hereto as
Exhibit A and identified on the signature pages hereto (each, an “Investor” and
collectively, the “Investors”). The Company and the Investors are collectively
referred to herein as the “Parties”.

          WHEREAS, on October 19, 2010, the Company entered into a Share
Exchange Agreement (the “Exchange Agreement”), with CCS-HK and the CCS-HK
Shareholders (as defined in Section 1.1 below), pursuant to which the Company
acquired all of the equity interest of CCS-HK and, indirectly, all of CCS-HK’s
direct and indirect subsidiaries, including WFOE, in exchange for 31,059,267
shares of Common Stock (as defined in Section 1.1 below) which equals 98.85% of
the total outstanding shares of the Common Stock on a fully diluted basis as and
immediately after the closing of the exchange under the Exchange Agreement (the
“Exchange”).

          WHEREAS, subject to the terms and conditions set forth in this
Agreement and pursuant to the Securities Act (as defined below), the Company
desires to issue and sell to each Investor, and each Investor, severally and not
jointly, desires to purchase from the Company certain securities of the Company,
as more fully described in this Agreement.

AGREEMENT

          NOW THEREFORE, in consideration of the mutual covenants contained in
this Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Parties agree as follows:

ARTICLE 1
DEFINITIONS

          1.1.      Definitions. In addition to the terms defined elsewhere in
this Agreement, for all purposes of this Agreement, the following terms shall
have the meanings indicated in this Section 1.1:

          “2010 Report” means the Quarterly Report of the Company for the fiscal
period ending December 31, 2010, as filed with the Commission on Form 10-Q (or
such other form appropriate for such purpose as promulgated by the Commission).

          “2010 Guaranteed ATNI” has the meaning set forth in Section 4.7.

          “2010 Make Good Shares” has the meaning set forth in Section 4.7.

          “2010 Reviewed ATNI” shall have the meaning set forth in Section 4.7.

          “Action” means any action, suit, inquiry, notice of violation,
proceeding (including any partial proceeding such as a deposition) or
investigation pending or threatened in writing against or affecting the Company,
any Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency, regulatory authority
(federal, state, county or local), stock market, stock exchange or trading
facility.

          “Affiliate” means any Person that, directly or indirectly through one
or more intermediaries, controls or is controlled by or is under common control
with a Person.

--------------------------------------------------------------------------------

           “Business Day” means any day except Saturday, Sunday and any day
which is a legal holiday or a day on which banking institutions in the State of
New York, Hong Kong and People’s Republic of China are authorized or required by
law or other governmental action to close.

          “CCS-HK” means Cheng Chang Shoes Industry Company Limited, a Hong Kong
company

          “CCS-HK Shareholders” means Mr. Zhuang Guoqing, River Tyne Ventures
Inc., Zhao Kang Capital Resource Limited, Kang Shi Investment Holdings Limited,
Bai Cheng Investment Limited, Heng Feng Investment Limited and Shiping Liu.

          “Closing” means the closing of the purchase and sale of the Shares
pursuant to Article 2.

          “Closing Date” means the Business Day on which all of the conditions
set forth in Sections 5.1 and 5.2 hereof are satisfied, or such other date as
the parties may agree.

          “Commission” means the Securities and Exchange Commission.

          “Common Stock” means the common stock of the Company, par value
$0.0001 per share, and any securities into which such common stock may hereafter
be reclassified.

          “Company Deliverables” has the meaning set forth in Section 2.2(a) .

          “Company Entities” means the Company, CCS-HK, WFOE and all existing
Subsidiaries of any such entities and any other entities which hereafter become
Subsidiaries of any such entities.

          “Disclosure Materials” means the Schedules to this Agreement.

          “Effectiveness Period" means, as to any registration statement
required to be filed pursuant to Section 4.2 of this Agreement, the period
commencing on the date when such registration statement is declared effective by
the Commission and ending on the earliest to occur of (a) the second anniversary
of such effective date, (b) such time as all of the Registrable Securities
covered by such registration statement have been publicly sold by the Investors
included therein, or (c) such time as all of the Registrable Securities covered
by such registration statement may be sold by the Investors without volume
restrictions pursuant to Rule 144 as determined by the counsel to the Company
pursuant to a written opinion letter to such effect, addressed and acceptable to
the Company’s transfer agent and the affected Investors.

          “Exchange Act” means the Securities Exchange Act of 1934, as amended.

          “Existing Company Entities” means the Company, CCS-HK, WFOE and their
respective Subsidiaries and "Existing Company Entity" means any of the Company,
CCS-HK, WFOE and any of their respective Subsidiaries.

          “GAAP” means U.S. generally accepted accounting principles.

          “Governmental Body” shall mean any: (a) nation, state, commonwealth,
province, territory, county, municipality, district or other jurisdiction of any
nature; (b) federal, state, local, municipal, foreign or other government; or
(c) governmental or quasi-governmental authority of any nature (including any
governmental or administrative division, department, agency, commission,
instrumentality, official, organization, unit, body or entity) and any court or
other tribunal.

2

--------------------------------------------------------------------------------

          “Intellectual Property Rights” has the meaning set forth in Section
3.1(o) .

          “Investment Amount” means, with respect to each Investor, the
Investment Amount indicated on such Investor’s signature page to this Agreement.

          “Investor Deliverables” has the meaning set forth in Section 2.2(b) .

          "Legal Requirement" shall mean any federal state, local, municipal,
foreign or other law, statute, constitution, principle of common law,
resolution, ordinance, code, edict, decree, rule, regulation, ruling or
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Body (or under the
authority of any national securities exchange upon which the Common Stock is
then listed or traded). Reference to any Legal Requirement means such Legal
Requirement as amended, modified, codified, replaced or reenacted, in whole or
in part, and in effect from time to time, and reference to any section or other
provision of any Legal Requirement means that provision of such Legal
Requirement from time to time in effect and constituting the substantive
amendment, modification, codification, replacement or reenactment of such
section or other provision.

          “Lien” means any lien, charge, encumbrance, security interest, or
other charge of any kind.

          “Make Good Beneficiary” means each of the Investors, Mr. Glenn A.
Little, Advance Insight Ltd. a British Virgin Islands company.

          “Make Good Escrow Agreement” means the Make Good Escrow Agreement,
dated as of the date hereof, among the Company, the Investor Agent, the escrow
agent identified therein (the “Make Good Escrow Agent”) and the Make Good
Pledgor, in the form of Exhibit B hereto, as may be amended from time to time
pursuant to this Agreement.

          “Make Good Pledgor” means Mr. Zhuang Guoqing.

          “Material Adverse Effect” means any of (i) a material and adverse
effect on the legality, validity or enforceability of any Transaction Document,
(ii) a material and adverse effect on the results of operations, assets,
prospects, business or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, except for results or consequences attributable
to the effects of, or changes in, general economic or capital markets conditions
or effects and changes that generally affect the industries in which the Company
Entities operate, such as regulatory action by the PRC or municipal governments
or (iii) an adverse impairment to the Company’s ability to perform on a timely
basis its obligations under any Transaction Document.

          “New York Courts” means the state and federal courts sitting in the
City of New York, Borough of Manhattan.

          “Outside Date” means the forty-fifth (45th) calendar day (if such
calendar day is a Trading Day and if not, then the first Trading Day following
such forty-fifth (45th) calendar day) following the date of this Agreement.

          “PRC” means, for the purpose of this Agreement, the People’s Republic
of China, not including Taiwan, Hong Kong and Macau.

          “Per Share Purchase Price” equals USD$1.7682.

3

--------------------------------------------------------------------------------

          “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.

          “Proceeding” means an action, claim, suit, investigation or proceeding
(including an investigation or partial proceeding, such as a deposition),
whether commenced or threatened.

          “Registrable Securities” means the Shares and 2010 Make Good Shares.

          “Rule 144” means Rule 144 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.

          “Securities” means the Shares and 2010 Make Good Shares.

          “Securities Act” means the Securities Act of 1933, as amended.

          “Shares” means the shares of Common Stock issued, issuable or
transferable to the Investors pursuant to this Agreement.

          “Short Sales” include all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Exchange Act and all types of direct
and indirect stock pledges, forward sale contracts, options, puts, calls, swaps
and similar arrangements (including on a total return basis), and sales and
other transactions through non-US broker dealers or foreign regulated brokers.

          “Subsidiary” means any “significant subsidiary” as defined in Rule
1-02(w) of Regulation S-X promulgated by the Commission under the Exchange Act.

          “Trading Day” means (i) a day on which the Common Stock is traded on a
Trading Market, or (ii) if the Common Stock is not quoted on any Trading Market,
a day on which the Common Stock is quoted in the over-the-counter market as
reported by the Pink Sheets LLC (or any similar organization or agency
succeeding to its functions of reporting prices); provided, that in the event
that the Common Stock is not listed or quoted as set forth in (i) and (ii)
hereof, then Trading Day shall mean a Business Day.

          “Trading Market” means whichever of the New York Stock Exchange, the
NYSE Amex, the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ
Capital Market, OTC Bulletin Board or OTCQB Market on which the Common Stock is
listed or quoted for trading on the date in question.

          “Transaction Documents” means this Agreement, the Closing Escrow
Agreement and the Make Good Escrow Agreement and any other documents or
agreements executed in connection with the transactions contemplated hereunder.

          “Transfer Agent” means Securities Transfer Corporation, and any
successor transfer agent of the Company.

          “WFOE” means Jinjiang Cheng Chang Shoes Co. Limited, a wholly
foreign-owned enterprise organized under the laws of the People’s Republic of
China.

4

--------------------------------------------------------------------------------

ARTICLE 2
PURCHASE AND SALE


          2.1.      Closing. Subject to the terms and conditions set forth in
this Agreement, at the Closing, the Company shall issue and sell to each
Investor, and each Investor shall, severally and not jointly, purchase from the
Company, the Shares representing such Investor’s Investment Amount. The Closing
shall take place at the offices of Pillsbury Winthrop Shaw Pittman, LLP, 2300 N
Street NW, Washington, DC 20037 on the Closing Date or at such other location or
time as the parties may agree.

          2.2.      Closing Deliveries.

          (a)        At the Closing, the Company shall deliver or cause to be
delivered to each Investor the following (the “Company Deliverables”):

                      (i)         Irrevocable instruction letter, in agreed
form, to the Transfer Agent directing the Transfer Agent to issue a certificate
evidencing a number of Shares equal to such Investor’s Investment Amount divided
by the Per Share Purchase Price, registered in the name of such Investor or its
nominee; and

                      (ii)        an officer’s certificate, in agreed form,
certifying the satisfaction of each of the conditions precedent to the
Investors’ obligation to purchase Shares;

                      (iii)      the Make Good Escrow Agreement, duly executed
by all parties thereto.

          (b)      At or prior to the Closing, each Investor shall deliver or
cause to be delivered to the Company the following (the “Investor
Deliverables”):

                       (i)        its Investment Amount, in immediately
available funds, by wire transfer to an account designated by the Company;

                      (ii)       an Accredited Investor Questionnaire; and

                      (iii)      each Transaction Document to which such
Investor is a party.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

          3.1.      Representations and Warranties of the Company.

          Subject to exceptions set forth in the disclosure schedule of the
Company, the Company hereby make the following representations and warranties to
each Investor:

           (a)        Subsidiaries. The Existing Company Entities have no direct
or indirect Subsidiaries other than as disclosed in Schedule 3.1(a). Except as
disclosed in Schedule 3.1(a), the Company owns, directly or indirectly, all of
the capital stock of each Subsidiary free and clear of any and all Liens, and
all the issued and outstanding shares of capital stock of each Subsidiary are
validly issued and are fully paid, non-assessable and free of preemptive and
similar rights.

          (b)        Organization and Qualification. Each of the Existing
Company Entities is duly incorporated or otherwise organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation or
organization (as applicable), with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. No Existing Company Entity is in violation of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. Each Existing Company Entity is duly
qualified to conduct its respective businesses and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect.

5

--------------------------------------------------------------------------------

          (c)        Authorization; Enforcement. Each Existing Company Entity
which is or is to become party to any Transaction Document has the requisite
corporate and other power and authority to enter into and to consummate the
transactions contemplated by each such Transaction Document to which it is a
party and otherwise to carry out its obligations thereunder. The execution and
delivery of the Transaction Documents, by each of the Existing Company Entities
to be party thereto and the consummation by each of them of the transactions
contemplated thereby have been duly authorized by all necessary action on the
part of such Existing Company Entity, and no further action is required by any
of them in connection with such authorization. Each Transaction Document has
been (or upon delivery will have been) duly executed by the Company and each
other Existing Company Entity required to execute the same (to the extent any of
them is a party thereto) and, when delivered in accordance with the terms
hereof, will constitute the valid and binding obligation of the Company and such
Existing Company Entity, enforceable against the Company and the Existing
Company Entity, as the case may be, each in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar Legal Requirement relating
to, or affecting generally the enforcement of, creditors’ rights and remedies or
by other equitable principles of general application.

          (d)        No Conflicts. The execution, delivery and performance of
the Transaction Documents by the Company, and each other Existing Company Entity
(to the extent a party thereto) and the consummation by the Company and such
other Existing Company Entities of the transactions contemplated thereby do not
and will not (i) conflict with or violate any provision of the Company’s, or
such Existing Company Entity's certificate of incorporation or bylaws, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing any of the debt of any Existing Company Entity’s debt or
otherwise) or other understanding to which any of the Existing Company Entities
is a party or by which any property or asset of any of the Existing Company
Entities is bound or affected, or (iii) result in a violation of any Legal
Requirement, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of any Existing Company Entity
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not, individually or in the aggregate, have or reasonably be expected
to result in a Material Adverse Effect.

          (e)        Filings, Consents and Approvals. None of the Existing
Company Entities is required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any
Governmental Body in connection with the execution, delivery and performance by
the Company and each of the other Existing Company Entities to the extent it is
a party thereto of the Transaction Documents, other than (i) the filing with the
Commission of one or more Registration Statements in accordance with the
requirements of this agreement, (ii) filings required by state securities laws,
(iii) the filing of a Notice of Sale of Securities on Form D with the Commission
under Regulation D of the Securities Act, (iv) the filings required in
accordance with Section 4.5 and (v) those that have been made or obtained prior
to the date of this Agreement.

6

--------------------------------------------------------------------------------

          (f)        Issuance of the Shares. The Shares have been duly
authorized and are, with respect to the Shares to be delivered to the Investors
on the Closing Date, when issued and paid for in accordance with the Transaction
Documents, will be, duly and validly issued, fully paid and nonassessable, free
and clear of all Liens. The Company has reserved from its duly authorized
capital stock the shares of Common Stock issuable pursuant to this Agreement in
order to issue the Shares. The Make Good Pledgor is the record owner of the 2010
Make Good Shares.

          (g)        Capitalization. The number of shares and type of all
authorized, issued and outstanding capital stock of the Company, and all shares
of Common Stock reserved for issuance under the Company’s various option and
incentive plans, is specified on Schedule 3.1(g). Except as specified on
Schedule 3.1(g), no securities of the Company are entitled to preemptive or
similar rights, and no Person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as specified on Schedule
3.1(g), there are no outstanding options, warrants, scrip rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities,
rights or obligations convertible into or exchangeable for, or giving any Person
any right to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock, or
securities or rights convertible or exchangeable into shares of Common Stock.
The sale of Shares to the Investors will not, immediately or with the passage of
time, obligate the Company to issue shares of Common Stock or other securities
to any Person (other than the Investors) or result in a right of any holder of
Company securities to adjust the exercise, conversion, exchange or reset price
under such securities.

          (h)        Financial Statements. The Company has filed all reports
required to be filed by it under the Securities Act and the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, for the twelve months
preceding the date hereof (or such shorter period as the Company was required by
law to file such reports) (the foregoing materials being collectively referred
to herein as the “SEC Reports” and, together with the Schedules to this
Agreement (if any), the “Disclosure Materials”) on a timely basis or has timely
filed a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The financial statements of the Company and each Subsidiary included
in the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with GAAP applied on a consistent basis during the
periods involved, except as may be otherwise specified in such financial
statements or the notes thereto, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
year-end audit adjustments.

          (i)        Material Changes. Since the date of the latest audited
financial statements of the Company, (i) there has been no event, occurrence or
development that has had or that could reasonably be expected to result in a
Material Adverse Effect, (ii) the Existing Company Entities have not incurred
any material liabilities (contingent or otherwise) other than (A) trade
payables, accrued expenses and other liabilities incurred in the ordinary course
of business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP, (iii) the
Existing Company Entities have not altered its method of accounting or the
identity of its auditors, and (iv) the Existing Company Entities have not
declared or made any dividend or distribution of cash or other property to its
stockholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock.

7

--------------------------------------------------------------------------------

          (j)        Litigation. There is no Action which (i) adversely affects
or challenges the legality, validity or enforceability of any of the Transaction
Documents or the Shares or (ii) could, if there were an unfavorable decision,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect. Neither the Existing Company Entities, nor to the
knowledge of the Existing Company Entities, any director or officer thereof (in
his or her capacity as such), is or has been the subject of any Action involving
a claim of violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty. There has not been, and to the knowledge of
the Company, there is not pending any investigation by the Commission involving
any Existing Company Entity or any current or former director or officer of an
Existing Company Entity (in his or her capacity as such).

          (k)        Labor Relations. No material labor dispute exists or, to
the knowledge of the Existing Company Entities, is imminent with respect to any
of the employees of the Existing Company Entities.

          (l)        Compliance. None of the Existing Company Entities (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
an Existing Company Entity under), nor has any Existing Company Entity received
notice of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or governmental body, or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority,
including all federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters, except in each case, such as could not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect.

          (m)        Regulatory Permits. The Existing Company Entities possess
all certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses, except where the failure to possess such permits could
not, individually or in the aggregate, have or reasonably be expected to result
in a Material Adverse Effect, and the Existing Company Entities have not
received any notice of proceedings relating to the revocation or modification of
any such permits.

          (n)        Title to Assets. The Existing Company Entities own or have
valid land use rights to all real property that is material to their respective
businesses and good and marketable title in all personal property owned by them
that is material to their respective businesses, in each case free and clear of
all Liens, except for Liens as do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Existing Company Entities. Any real property and
facilities held under lease by the Existing Company Entities are held by them
under valid, subsisting and enforceable leases.

          (o)        Patents and Trademarks. The Existing Company Entities have,
or have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights (collectively, the “Intellectual Property Rights”) that are necessary or
material for use in connection with their respective businesses and which the
failure to so have could, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect.

8

--------------------------------------------------------------------------------

No Existing Company Entity has received a written notice that the Intellectual
Property Rights used by such Existing Company Entity violates or infringes upon
the rights of any Person. To the knowledge of the Existing Company Entities, all
such Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights.

          (p)        Insurance. The Existing Company Entities are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Existing Company Entities are engaged.

          (q)        Certain Registration Matters. Assuming the accuracy of the
Investors’ representations and warranties set forth in Section 3.2(b) -(e), no
registration under the Securities Act is required for the offer and sale of the
Shares by the Company to the Investors or the transfer of the 2010 Make Good
Shares by the Make Good Pledgor to the Investors under the Transaction
Documents. The Company is eligible to register its Common Stock for resale by
the Investors under the Securities Act.

          (r)        Certain Fees. Except as described in Schedule 3.1(r), no
brokerage or finder’s fees or commissions are or will be payable by the Existing
Company Entities to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement. The Investors shall have no
obligation with respect to any fees or with respect to any claims (other than
such fees or commissions owed by an Investor pursuant to written agreements
executed by such Investor which fees or commissions shall be the sole
responsibility of such Investor) made by or on behalf of other Persons for fees
of a type contemplated in this Section that may be due in connection with the
transactions contemplated by this Agreement.

          (s)        Transactions With Affiliates and Employees; Customers.
Except as described in Schedule 3.1(s), none of the officers, directors or 5% or
more shareholders of any of the Existing Company Entities, and, to the knowledge
of the Company, none of the employees of any of the Existing Company Entities,
is presently a party to any transaction with any of the Existing Company
Entities (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such Person
or, to the knowledge of the Company, any entity in which any officer, director,
or such employee or 5% or more shareholder has a substantial interest or is an
officer, director, trustee or partner. None of the Existing Company Entities
owes any money or other compensation to any of their respective officers or
directors or shareholders, except to the extent of ordinary course compensation
arrangements. No material customer of any of the Existing Company Entities has
indicated their intention to diminish their relationship with such Existing
Company Entity and none of the Existing Company Entities has any knowledge from
which it could reasonably conclude that any such customer relationship may be
adversely affected.

          (t)        No Additional Agreements. None of the Existing Company
Entities has any agreement or understanding with any Investor with respect to
the transactions contemplated by the Transaction Documents other than as
specified in the Transaction Documents.

          (u)        Foreign Corrupt Practices Act. None of the Existing Company
Entities nor to the knowledge of the Company, any agent or other person acting
on behalf of the Existing Company Entities, has, directly or indirectly, (i)
used any funds, or will use any proceeds from the sale of the Shares, for
unlawful contributions, gifts, entertainment or other unlawful expenses related
to foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company, or any such Existing
Company Entity (or made by any Person acting on their behalf of which the
Company is aware) or, to the knowledge of the Existing Company Entities, any
members of their respective management which is in violation of any Legal
Requirement, or (iv) has violated in any material respect any provision of the e
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder which was applicable to the Existing Company Entities.

9

--------------------------------------------------------------------------------

            (v)      Other Representations and Warranties Relating to WFOE.

                      (i)         All material consents, approvals,
authorizations or licenses requisite under PRC Legal Requirements for the due
and proper establishment and operation of WFOE have been duly obtained from the
relevant PRC Governmental Bodies and are in full force and effect.

                      (ii)        All filings and registrations with the PRC
Governmental Bodies required in respect of WFOE and its capital structure and
operations including, without limitation, the registration with the Ministry of
Commerce, the China Securities Regulatory Commission, the State Administration
of Industry and or their respective local divisions of Commerce, the State
Administration of Foreign Exchange, tax bureau and customs authorities have been
duly completed in accordance with the relevant PRC Legal Requirements, except
where, the failure to complete such filings and registrations does not, and
would not, individually or in the aggregate, have a Material Adverse Effect.

                      (iii)       WFOE has complied with all relevant PRC Legal
Requirements regarding the contribution and payment of its registered share
capital, the payment schedule of which has been approved by the relevant PRC
Governmental Bodies. There are no outstanding commitments made by the Company or
any Subsidiary (or any of their shareholders) to sell any equity interest in
WFOE.

                      (iv)        WFOE has not received any letter or notice
from any relevant PRC Governmental Body notifying it of revocation of any
licenses or qualifications issued to it or any subsidy granted to it by any PRC
Governmental Body for non-compliance with the terms thereof or with applicable
PRC Legal Requirements, or the lack of compliance or remedial actions in respect
of the activities carried out by WFOE, except such revocation as does not, and
would not, individually or in the aggregate, have a Material Adverse Effect.

                      (v)         WFOE has conducted its business activities
within the permitted scope of business or has otherwise operated its business in
compliance with all relevant Legal Requirements and with all requisite licenses
and approvals granted by competent PRC Governmental Bodies other than such
non-compliance that do not, and would not, individually or in the aggregate,
have a Material Adverse Effect. As to licenses, approvals and government grants
and concessions requisite or material for the conduct of any material part of
WFOE’s business which is subject to periodic renewal, the Company has no
knowledge of any reasons related to the WFOE for which such requisite renewals
will not be granted by the relevant PRC Governmental Bodies.

                      (vi)        With regard to employment and staff or labor,
WFOE has complied with all applicable PRC Legal Requirements in all material
respects, including without limitation, those pertaining to welfare funds,
social benefits, medical benefits, insurance, retirement benefits, pensions or
the like, other than such non-compliance that do not, and would not,
individually or in the aggregate, have a Material Adverse Effect.

          (w)        Disclosure. All disclosure provided to the Investors
regarding the Company Entities and their respective businesses and the
transactions contemplated hereby, furnished by or on behalf of the Company
Entities (including their respective representations and warranties set forth in
this Agreement and the disclosure set forth in any diligence report or business
plan provided by any Company Entity or any Person acting on such Company
Entity’s behalf) are true and correct in all material aspects and do not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.

10

--------------------------------------------------------------------------------

          3.2.      Representations and Warranties of the Investors. Each
Investor hereby, for itself and for no other Investor, represents and warrants
to the Company as follows:

          (a)        Organization; Authority. If such Investor is a business
entity, such Investor is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization with the
requisite corporate or partnership power and authority to enter into and to
consummate the transactions contemplated by the applicable Transaction Documents
and otherwise to carry out its obligations thereunder. The execution, delivery
and performance by such Investor of the transactions contemplated by this
Agreement has been duly authorized by all necessary corporate or, if such
Investor is not a corporation, such partnership, limited liability company or
other applicable like action, on the part of such Investor. Each Transaction
Document to which it is a party has been duly executed by such Investor, and
when delivered by such Investor in accordance with the terms hereof, will
constitute the valid and legally binding obligation of such Investor,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

          (b)        Investment Intent. Such Investor is acquiring the
Securities as principal for its own account for investment purposes only and not
with a view towards, or resale in connection with, a public sale or distribution
of such Securities or any part thereof, without prejudice, however, to such
Investor’s right at all times to sell or otherwise dispose of all or any part of
such Securities in compliance with applicable federal and state securities laws.
Subject to the immediately preceding sentence, nothing contained herein shall be
deemed a representation or warranty by such Investor to hold the Securities for
any period of time. Such Investor is acquiring the Securities hereunder in the
ordinary course of its business. Such Investor does not have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Securities.

          (c)        Investor Status. At the time such Investor was offered the
Securities, it was an “accredited investor” as defined in Rule 501(a) under the
Securities Act. Such Investor is not a registered broker dealer under Section 15
of the Exchange Act.

          (d)        General Solicitation. Such Investor is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio.

          (e)        Access to Information. Such Investor acknowledges that it
has reviewed the Disclosure Materials and has been afforded (i) the opportunity
to ask such questions as it has deemed necessary of, and to receive answers
from, representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and the Subsidiaries
and their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of such Investor or its representatives or counsel shall modify, amend
or affect such Investor’s right to rely on the truth, accuracy and completeness
of the Disclosure Materials and the Company’s representations and warranties
contained in the Transaction Documents.

11

--------------------------------------------------------------------------------

          (f)        Certain Trading Activities. Such Investor has not directly
or indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Investor, engaged in any transactions in the securities
of the Company (including any Short Sales involving the Company’s securities)
since the time that such Investor was first contacted by the Company, any
Placement Agent, or any other Person acting on behalf of the Company regarding
the investment in the Company contemplated by this Agreement. Such Investor
covenants that neither it nor any Person acting on its behalf or pursuant to any
understanding with it will engage in any transactions in the securities of the
Company (including Short Sales) prior to the time that the transactions
contemplated by this Agreement are publicly disclosed.

          (g)        Independent Investment Decision. Such Investor has
independently evaluated the merits of its decision to purchase Securities
pursuant to the Transaction Documents, and such Investor confirms that it has
not relied on the advice of any other Investor’s business and/or legal counsel
in making such decision. Such Investor has not relied on the business or legal
advice of the Placement Agents or any of their respective agents, counsel, or
Affiliates in making its investment decision hereunder, and confirms that none
of such Persons has made any representations or warranties to such Investor in
connection with the transactions contemplated by the Transaction Documents.

          (h)        Rule 144. Such Investor understands that the Securities
must be held indefinitely unless such Securities are registered under the
Securities Act or an exemption from registration is available. Such Investor
acknowledges that it is familiar with Rule 144 and that such Investor has been
advised that Rule 144 permits resales only under certain circumstances. Such
Investor understands that to the extent that Rule 144 is not available, such
Investor will be unable to sell any Securities without either registration under
the Securities Act or the existence of another exemption from such registration
requirement.

          (i)        General. Such Investor understands that the Securities are
being offered and sold in reliance on a transactional exemption from the
registration requirements of federal and state securities laws and the Company
is relying upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of such Investor set forth herein
in order to determine the applicability of such exemptions and the suitability
of such Investor to acquire the Securities. Such Investor understands that no
United States federal or state agency or any Governmental Body has passed upon
or made any recommendation or endorsement of the Securities.

          (j)        Regulation S. If such Investor is not a U.S. Person (as
such term is defined in Section 902(a) of Regulation S), such Investor (i)
acknowledges that the certificate(s) representing or evidencing the Securities
contain a customary restrictive legend restricting the offer, sale or transfer
of any Securities except in accordance with the provisions of Regulation S,
pursuant to registration under the Securities Act, or pursuant to an available
exemption from registration, (ii) agrees that all offers and sales by such
Investor of Securities shall be made pursuant to an effective registration
statement under the Securities Act or pursuant to an exemption from, or a
transaction not subject to the registration requirements of, the Securities Act,
(iii) represents that the offer to purchase the Securities was made to such
Investor outside of the United States, and such Investor was, at the time of the
offer and will be, at the time of the sale and is now, outside the United
States, (iv) has not engaged in or directed any unsolicited offers to purchase
Securities in the United States, (v) is neither a U.S. Person nor a Distributor
(as such terms are defined in Section 902(a) and 902(c), respectively, of
Regulation S), (vi) has purchased the Securities for its own account and not for
the account or benefit of any U.S. Person, (vii) is the sole beneficial owner of
the Shares and has not pre-arranged any sale with a purchaser in the United
States, and (ix) is familiar with and understands the terms and conditions and
requirements contained in Regulation S, specifically, without limitation, each
Investor understands that the statutory basis for the exemption claimed for the
sale of the Securities would not be present if the sale, although in technical
compliance with Regulation S, is part of a plan or scheme to evade the
registration provisions of the Securities Act.

12

--------------------------------------------------------------------------------

The Company acknowledges and agrees that no Investor has made or makes any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.2.

ARTICLE 4.
OTHER AGREEMENTS OF THE PARTIES

          4.1.      Compliance with Securities Laws.

          (a)        Securities may only be disposed of in compliance with state
and federal securities laws. In connection with any transfer of the Securities,
other than pursuant to an effective registration statement, pursuant to Rule
144, or to the Company, to an Affiliate of an Investor or in connection with a
pledge as contemplated in Section 4.1(b), the Company may require the transferor
thereof to provide to the Company an opinion of counsel selected by the
transferor, the substance of which opinion shall be reasonably acceptable to the
Company, to the effect that such transfer does not require registration of such
transferred Securities under the Securities Act. Notwithstanding the foregoing,
the Company hereby consents to and agrees to register on the books of the
Company and with its transfer agent, without any such legal opinion, any
transfer of Securities by an Investor to an Affiliate of such Investor, provided
that the transferee certifies to the Company that it is an “accredited investor”
as defined in Rule 501(a) under the Securities Act and provided that such
Affiliate does not request any removal of any existing legends on any
certificate evidencing the Securities. Certificates evidencing the Securities
will contain the following legend, until such time as they are not required
under Section 4.1(c):

> > > > THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND
> > > > EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN
> > > > RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF
> > > > 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE
> > > > OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
> > > > UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR
> > > > IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
> > > > SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS
> > > > AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH
> > > > EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
> > > > COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
> > > > MARGIN ACCOUNT SECURED BY SUCH SECURITIES.

          The Company acknowledges and agrees that an Investor may from time to
time pledge, and/or grant a security interest in some or all of the Securities
pursuant to a bona fide margin agreement in connection with a bona fide margin
account and, if required under the terms of such agreement or account, such
Investor may transfer pledged or secured Securities to the pledgees or secured
parties. Such a pledge or transfer would not be subject to approval or consent
of the Company and no legal opinion of legal counsel to the pledgee, secured
party or pledgor shall be required in connection with the pledge, but such legal
opinion may be required in connection with a subsequent transfer following
default by the Investor transferee of the pledge. No notice shall be required of
such pledge. At the appropriate Investor’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer of the
Securities including the preparation and filing of any required prospectus
supplement under Rule 424(b)(3) of the Securities Act or other applicable
provision of the Securities Act to appropriately amend the list of Selling
Stockholders thereunder. Except as otherwise provided in Section 4.1(c), any
Securities subject to a pledge or security interest as contemplated by this
Section 4.1(b) shall continue to bear the legend set forth in this Section
4.1(b) and be subject to the restrictions on transfer set forth in Section
4.1(a) .

13

--------------------------------------------------------------------------------

          (b)        Certificates evidencing Securities shall not contain any
legend (including the legend set forth in Section 4.1(b)):

                      (i)        following a sale or transfer of such Securities
pursuant to an effective registration statement (including a Registration
Statement), or

                      (ii)        following a sale or transfer of such
Securities pursuant to Rule 144 (assuming the transferee is not an Affiliate of
the Company), or

                      (iii)      while such Securities are eligible for sale
under Rule 144 without volume restriction.

          4.2.      Registration Obligation.

          (a)   The Company shall file a registration statement as soon as
commercially reasonable, but in any event within forty-five (45) days of the
Closing Date, on Form S-1, or such other form that is appropriate, covering the
resale of the Shares. The Company shall file a registration statement as soon as
commercially reasonable, but in any event within forty-five (45) days of the
date the 2010 Make Good Shares are issuable to the Make Good Beneficiaries on
Form S-1, or such other form that is appropriate, covering the resale of the
2010 Make Good Shares.

          (b)   If at any time prior to the one (1) year anniversary of the
Closing Date, the Company or any shareholder of the Company proposes to register
any of its Common Stock or any securities convertible into Common Stock under
the Securities Act (other than pursuant to an offering of securities in
connection with an employee benefit, share dividend, share ownership or dividend
reinvestment plan or registration of securities in connection with a business
combination transaction) and the registration form to be used may be used by the
Company for the registration of the Registrable Securities, the Company shall
give prompt written notice to the Investors (which shall include for purposes of
this Section 4.2, the Make Good Beneficiaries (if applicable)) of its intention
to effect such a registration (each a “Piggyback Notice”) and shall, if
commercially practicable, include in such registration statement all Registrable
Securities then required to be registered that are not then covered by an
effective registration statement with respect to which the Company has received
written request from the Investors for inclusion therein within ten (10)
Business Days after the date of sending the Piggyback Notice (the “Piggyback
Registration”) to the Investors.

          (c)        In connection with any registration, the Company will:

                      (i)          prepare and file with the Commission a
registration statement in a commercially reasonable time with respect to such
securities and use its commercially reasonable efforts to cause such
registration statement to become and remain effective for the Effectiveness
Period;

14

--------------------------------------------------------------------------------

                      (ii)        prepare and file with the Commission such
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to keep such registration
statement effective and to comply with the provisions of the Securities Act with
respect to the sale or other disposition of all securities covered by such
registration statement until the such time as all of such securities have been
disposed of in a public offering;

                      (iii)       furnish to the Investors, at the option of the
Company in electronic format, such number of copies of a summary prospectus or
other prospectus, including a preliminary prospectus, in conformity with the
requirements of the Securities Act, and such other documents, as the Investors
may reasonably request;

                      (iv)        register or qualify the securities covered by
such registration statement under such other securities or blue sky laws of such
jurisdictions within the United States and Puerto Rico as the Investors shall
reasonably request (provided, however, that it shall not be obligated to qualify
as a foreign corporation to do business under the laws of any jurisdiction in
which it is not then qualified or to file any general consent to service or
process);

                      (v)         furnish, at the request of the Investors, a
legal opinion of the counsel representing the Company for the purposes of such
registration, addressed to the Investors, in customary form and covering matters
of the type customarily covered in such legal opinions;

                       (vi)        notify the Investors, at any time when the
Registration Statement include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing,
and at the request of the Investors, prepare and furnish to such person(s) such
reasonable number of copies of any amendment or supplement to the Registration
Statement as may be necessary so that, as thereafter delivered to the Investors
of such shares, such Registration Statement shall not include any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing, and to deliver to Investors of any
other securities of the Company included in the offering copies of such
Registration Statement as so amended or supplemented;

                      (vii)       keep the Investors informed of the Company’s
best estimate of the earliest date on which the Registration Statement will
become effective, and promptly notify the Investors of (A) the effectiveness of
such Registration Statement, (B) a request by the Commission for an amendment or
supplement to such Registration Statement, (C) the issuance by the Commission of
an order suspending the effectiveness of the Registration Statement, or of the
threat of any proceeding for that purpose, and (D) the suspension of the
qualification of any securities to be included in the Registration Statement for
sale in any jurisdiction or the initiation or threat of any proceeding for that
purpose; and

                      (viii)      before filing any registration statement as
contemplated by Section 4.2 hereof and any amendment or supplement thereto
(including any documents incorporated by reference therein), the Company shall
furnish to the Investors copies of all such Registration Statement, at the
option of the Company in electronic format, which Registration Statement shall
be subject to the review of such Investors and, where feasible, the Company
shall make such changes in the Registration Statement as are promptly and
reasonably requested by an Investor. The Investors shall provide their comments
to the Registration Statement, if any, within 2 Business Days after the receipt
of such Registration Statement.

          (d)        All registrations (piggyback or otherwise) made by the
Investors will be made solely at the Company’s expense, other than (i) if an
underwritten offering is consented to by the Company, the underwriters’,
broker-dealers’ and placement agents’ selling discounts, commissions and fees
relating to the sale of the Investors’ securities, (ii) any costs and expenses
of counsel, accountants or other advisors retained by the Investors and (iii)
all transfer, franchise, capital stock and other taxes, if any, applicable to
the Investors’ securities (collectively, “Investors’ Expenses”) which shall be
paid by the Investors.

15

--------------------------------------------------------------------------------

          (e)        In the event of any registration of any Registrable
Securities under the Securities Act pursuant to this Agreement, the Company
shall indemnify and hold harmless each Investor holding such Registrable
Securities, such Investor's directors and officers, and each other person
(including each underwriter) who participated in the offering of such
Registrable Securities and each other person, if any, who controls such Investor
or such participating person within the meaning of the Securities Act, against
any losses, claims, damages, liabilities, costs (including, without limitation,
reasonable costs of preparation and reasonable attorneys' fees), or expenses,
joint or several, to which such Investor or any such director or officer or
participating person or controlling person may become subject under the
Securities Act or any other statute or at common law, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon (i) any untrue statement or any alleged untrue statement of any
material fact contained in any registration statement under which such
securities were registered under the Securities Act, any preliminary prospectus
or final prospectus contained therein, or any amendment or supplement thereto,
(ii) any omission or any alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or (iii) any other violation of any applicable securities laws, and
in each of the foregoing circumstances shall reimburse such Investor or such
director, officer or participating person or controlling person for any legal or
any other expenses reasonably incurred by such Investor or such director,
officer or participating person or controlling person in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the Company shall not be liable in any such case to the
extent that any such loss, claim, damage or liability arises out of or is based
upon any actual or alleged untrue statement or actual or alleged omission made
in such registration statement, preliminary prospectus, prospectus or amendment
or supplement in reliance upon and in conformity with written information
furnished to the Company by such Investor specifically for use therein.

          (f)        In the event of any registration of any Registrable
Securities under the Securities Act pursuant to this Agreement, each Investor
holding Registrable Securities agrees to indemnify and hold harmless the
Company, its directors and officers and each other person, if any, who controls
the Company within the meaning of the Securities Act and any other Investor
against any losses, claims, damages, liabilities, costs (including, without
limitation, reasonable costs of preparation and reasonable attorneys' fees), or
expenses, joint or several, to which the Company or any such director or officer
or any such person may become subject under the Securities Act or any other
statute or at common law, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon (i) any untrue
statement or any alleged untrue statement of any material fact contained in any
registration statement under which such securities were registered under the
Securities Act, any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereto, or (ii) any omission or any
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, but in either case
only to the extent that such untrue statement or omission is (A) made in
reliance on and in conformity with any information furnished in writing by such
Investor to the Company concerning such Investor specifically for inclusion in
the Registration Statement relating to such offering, and (B) is not corrected
by such Investor and distributed to the Investors within a reasonable period of
time. Notwithstanding the provisions of this paragraph, no Investor shall be
required to indemnify any person pursuant to this paragraph or to contribute
pursuant to paragraph (g) below in an amount in excess of the amount of the
aggregate net proceeds received by such Investor in connection with any such
registration under the Securities Act.

          (g)       If the indemnification provided for above from the
indemnifying party is unavailable to an indemnified party hereunder in respect
of any losses, claims, damages, liabilities or expenses referred to therein,
then the indemnifying party, in lieu of indemnifying such indemnified party,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party and indemnified parties in connection with the actions which resulted in
such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations. The relative fault of such indemnifying party
and indemnified parties shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such indemnifying party or
indemnified parties, and the parties' relative intent, knowledge, access to
information and opportunity to correct or prevent such action. The amount paid
or payable by a party as a result of the losses, claims, damages, liabilities
and expenses referred to above shall be deemed to include any legal or other
fees or expenses reasonably incurred by such party in connection with any
investigation or proceeding. The parties hereto agree that it would not be just
and equitable if contribution pursuant to this paragraph were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to above. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

16

--------------------------------------------------------------------------------

          (h)        In order to permit the Investors to sell the Registrable
Securities, if so desired, pursuant to any applicable resale exemption under
applicable securities laws and regulations, the Company shall:

                      (i)        comply with all rules and regulations of the
Commission in connection with use of any such resale exemption;

                      (ii)       make and keep available adequate and current
public information regarding the Company;

                      (iii)      file with the Commission in a timely manner,
all reports and other documents required to be filed under the Securities Act,
the Exchange Act, or other applicable securities laws and regulations;

                      (iv)       upon written request from any Investor, furnish
to such Investor copies of annual reports required to be filed under the
Exchange Act and other applicable securities laws and regulations; and

                       (v)        upon written request from any Investor,
furnish to such Investor, upon written request (A) a copy of the most recent
quarterly report of the Company and such other reports and documents filed by
the Company with the Commission and (B) such other information as may be
reasonably required to permit the Investors to sell pursuant to any applicable
resale exemption under the Securities Act or other applicable securities law and
regulations, if any.

                      (vi)       All rights of the Investors under this Section
4 are unique to and limited to the Investors and may not be transferred or inure
to the benefit of the Investors’ successors and assigns or any other transferee
who obtains Registrable Securities.

          4.3.      Integration. The Company shall not, and shall use its best
efforts to ensure that no Affiliate of the Company shall, sell, offer for sale
or solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Securities in a manner that would require the registration
under the Securities Act of the sale of the Securities to the Investors, or that
would be integrated with the offer or sale of the Securities for purposes of the
rules and regulations of any Trading Market in a manner that would require
stockholder approval of the sale of the securities to the Investors.

17

--------------------------------------------------------------------------------

          4.4.      Subsequent Registrations. The Company may not file any
registration statement (other than on Form S-8) with the Commission with respect
to any securities of the Company prior to the time that all Shares are
registered pursuant to one or more effective registration statement(s), and the
prospectuses forming a portion of such registration statement(s) is available
for the resale of all Shares, except that if an Investor declines in writing to
include their Shares in a registration statement, then this Section 4.4
hereafter ceases to apply to the Shares of such Investor (other than if such
Investor declines to include its Shares because such Investor was unwilling to
be named as an underwriter in such Registration Statement).

          4.5.      Securities Laws Disclosure; Publicity. By (i) 9:30 a.m. (New
York time) on the Trading Day following the Closing Date, the Company shall
issue a press release, disclosing the transactions contemplated by the
Transaction Documents and the Closing and by (ii) 5:30 p.m. (New York time) on
the fourth Trading Day following the Closing Date, the Company will file a
Current Report on Form 8-K, disclosing the material terms of the Transaction
Documents and the Closing. The Company covenants that following such disclosure,
the Investors shall no longer be in possession of any material, non-public
information with respect to any of the Existing Company Entities. In addition,
the Company will make such other filings and notices in the manner and time
required by the Commission and the Trading Market on which the Common Stock is
listed. Notwithstanding the foregoing, the Company shall not publicly disclose
the name of any Investor, or include the name of any Investor in any filing with
the Commission (other than the Registration Statement and any exhibits to
filings made in respect of this transaction in accordance with periodic filing
requirements under the Exchange Act) or any regulatory agency or Trading Market,
without the prior written consent of such Investor, except to the extent such
disclosure is required by law or Trading Market regulations.

          4.6      Use of Proceeds. The Company will use the net proceeds from
the sale of the Shares hereunder for working capital purposes, acquisitions
and/or capital expenditures.

          4.7.      Make Good Shares.

           (a)        The Make Good Pledgor agrees that in the event that the
After Tax Net Income reported in the 2010 Report, after converting into Renminbi
(“RMB”) using the applicable currency translation rate as set forth in the 2010
Report (the “2010 Reviewed ATNI”), is less than RMB 45,997,157 (the “2010
Guaranteed ATNI”), a number of Escrowed Shares (as defined and calculated below)
shall be transferred in accordance with the Make Good Escrow Agreement to the
Make Good Beneficiaries on a pro rata basis (determined by dividing (1) the
number of shares purchased by each Investor hereunder or held by each
non-Investor Make Good Beneficiary (as the case may be) by (2) the sum total
number of shares purchased by each Investor hereunder plus the number of shares
owned by each non-Investor Make Good Beneficiary) for no consideration and
without the need of any Make Good Beneficiary to take any action with respect
thereto (the “2010 Make Good Shares”). The aggregate number of “2010 Make Good
Shares” means a number of shares of Common Stock (as equitably adjusted for any
stock splits, stock combinations, stock dividends or similar transactions)
calculated using the following formula:

5,023,816 x [1 – (RMB 24,002,843 + 2010 Reviewed ATNI) / RMB 70,000,000)]2 x
8.4542

Notwithstanding the foregoing, in no event shall the Make Good Pledgor be
obligated to transfer more than 7,492,154 shares to the Make Good Beneficiaries,
as a combined group.

18

--------------------------------------------------------------------------------

          (b)        For purposes hereof, “After Tax Net Income” shall mean the
Company’s net income after taxes for the six (6) month period ending December
31, 2010 determined in accordance with GAAP as reported in the 2010 Report with
adjustments described in this paragraph below. Notwithstanding the foregoing or
anything else to the contrary herein, for purposes of determining whether the
2010 Guaranteed ATNI has been met, (i) non-operating expenses incurred as a
result of the Company’s U.S. public company status shall be excluded (i.e.,
filing fees, costs for hiring independent directors (including compensation for
such independent directors and costs for directors’ and officers’ insurance
coverage in an amount and scope that is customary for an entity of the Company’s
size and nature), and hiring of investor relations firm, independent auditor and
U.S. securities counsel), and (ii) expenses and/or other charges relating to the
release of any of the Escrow Shares as a result of the operation of this Section
4.7 shall not be deemed to be an expense, charge, or any other deduction from
revenues even though GAAP may require contrary treatment or the 2010 Report
filed with the Commission by the Company may report otherwise. If prior to the
first anniversary of the filing of the 2010 Report, the Company or their
auditors report or recognize that the financial statements contained in such
report are subject to amendment or restatement such that the Company would
recognize or report adjusted 2010 Reviewed ATNI of less than the 2010 Guaranteed
ATNI, then notwithstanding any prior return of the Escrowed Shares to the Make
Good Pledgor, the Make Good Pledgor will, within 10 Business Days following the
earlier of the filing of such amendment or restatement or recognition, deliver
the relevant 2010 Make Good Shares to the Make Good Beneficiaries without any
further action on the part of the Make Good Beneficiaries. If the 2010 Reviewed
ATNI equals or exceeds the 2010 Guaranteed ATNI, all shares comprising the
Escrow Shares shall be returned immediately to the Make Good Pledgor without
further action by any Make Good Beneficiary. If the 2010 Reviewed ATNI is less
than the 2010 Guaranteed ATNI and the total number of 2010 Make Good Shares to
be transferred to the Make Good Beneficiaries is less than the total number of
Escrow Shares, the remaining number of Escrow Shares shall be returned
immediately to the Make Good Pledgor without further action by any Make Good
Beneficiary.

          (c)        In connection with the foregoing, the Make Good Pledgor
agrees that within five Trading Days following the Closing, the Make Good
Pledgor will deposit 7,492,154 shares of Common Stock (“Escrowed Shares”) held
by him into escrow in accordance with the Make Good Escrow Agreement along with
stock powers executed in blank (or such other signed instrument of transfer
acceptable to the Company’s transfer agent), and the handling and disposition of
the Escrowed Shares shall be governed by this Section 4.7 and the Make Good
Escrow Agreement. The Company shall notify the Investors as soon as the Escrowed
Shares have been deposited with the Make Good Escrow Agent.

          (d)        Each of the Make Good Beneficiaries understands and agrees
that the Make Good Beneficiaries’ right to receive 2010 Make Good Shares is a
unique and personal right of such Make Good Beneficiary which requires such Make
Good Beneficiary to continue to own the shares when the 2010 Reviewed ATNI is
determined for purposes of this Section 4.7. The right of a Make Good
Beneficiary to receive any Make Good Shares will be proportionately reduced if
such Make Good Beneficiary does not continue to own the same number of shares on
the 2010 Reviewed ATNI determination date as are owned on the date hereof.
Furthermore, the right to receive Make Good Shares shall not run to the benefit
of any transferee of any Shares transferred by any Make Good Beneficiary to a
third party (other than an entity affiliated with such Make Good Beneficiary,
family member or heir of a Make Good Beneficiary or to a trust or similar
vehicle established by a Make Good Beneficiary in connection with estate
planning purposes). Notwithstanding anything to the contrary herein, if Advanced
Insight Ltd. transfers any of its shares of Common Stock to a third party within
30 days after the Closing, its right to receive Make Good Shares shall run to
the benefit of such third party as if the third party owned the shares on the
date hereof and Advanced Insight Ltd.’s right to the Make Good Shares, if any,
will be appropriately and proportionally reduced. Advanced Insight Ltd. shall
inform the Company such transfer within 5 Business Days after the completion of
the transfer.

19

--------------------------------------------------------------------------------

          (e)        The Company covenants and agrees that if any Make Good
Beneficiary desires to transfer any 2010 Make Good Shares (after such 2010 Make
Good Shares shall be properly transferable to any such Make Good Beneficiary in
accordance with the terms hereof and the Make Good Escrow Agreement), the
Company shall promptly instruct its Transfer Agent to reissue and deliver such
2010 Make Good Shares in the name of a permitted transferee as directed by such
Make Good Beneficiary.

          (f)        If any term or provision of this Section 4.7 contradicts or
conflicts with any term or provision of the Make Good Escrow Agreement, the
terms of the Make Good Escrow Agreement shall control.

ARTICLE 5.
CONDITIONS PRECEDENT TO CLOSING

          5.1.      Conditions Precedent to the Obligations of the Investors to
Purchase Shares. The obligation of each Investor to acquire Shares at the
Closing is subject to the satisfaction or waiver by such Investor, at or before
the Closing, of each of the following conditions:

          (a)        Representations and Warranties. The representations and
warranties of the Company contained herein shall be true and correct in all
material respects as of the date when made and as of the Closing as though made
on and as of such date;

          (b)        Performance. The Company shall have performed, satisfied
and complied in all material respects with all covenants, agreements and
conditions required by the Transaction Documents to be performed, satisfied or
complied with by it at or prior to the Closing;

          (c)        No Injunction. No statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by any court or governmental authority of competent
jurisdiction that prohibits the consummation of any of the transactions
contemplated by the Transaction Documents;

          (d)        Adverse Changes. Since the date of execution of this
Agreement, no event or series of events shall have occurred that reasonably
could have or result in a Material Adverse Effect;

          (e)        Company Deliverables. The Company shall have delivered the
Company Deliverables in accordance with Section 2.2(a); and

          (f)        Termination. This Agreement shall not have been terminated
as to such Investor in accordance with Section 6.5.

          5.2.      Conditions Precedent to the Obligations of the Company to
sell Shares. The obligation of the Company to sell Shares at the Closing is
subject to the satisfaction or waiver by the Company, at or before the Closing,
of each of the following conditions:

          (a)        Representations and Warranties. The representations and
warranties of each Investor contained herein shall be true and correct in all
material respects as of the date when made and as of the Closing Date as though
made on and as of such date;

          (b)        Performance. Each Investor shall have performed, satisfied
and complied in all material respects with all covenants, agreements and
conditions required by the Transaction Documents to be performed, satisfied or
complied with by such Investor at or prior to the Closing;

20

--------------------------------------------------------------------------------

          (c)        No Injunction. No statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by any court or governmental authority of competent
jurisdiction that prohibits the consummation of any of the transactions
contemplated by the Transaction Documents;

          (d)        Investors Deliverables. Each Investor shall have delivered
its Investors Deliverables in accordance with Section 2.2(b); and

          (e)        Termination. This Agreement shall not have been terminated
as to such Investor in accordance with Section 6.5.

ARTICLE 6.
MISCELLANEOUS

          6.1.      Fees and Expenses. Each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of the Transaction Documents.
The Company shall pay all stamp and other taxes and duties levied in connection
with the issuance and/or transfer of the Securities.

          6.2.      Entire Agreement. The Transaction Documents, together with
the Exhibits and Schedules thereto, contain the entire understanding of the
parties with respect to the subject matter hereof and supersede all prior
agreements, understandings, discussions and representations, oral or written,
with respect to such matters, which the parties acknowledge have been merged
into such documents, exhibits and schedules.

          6.3.      Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile
(provided the sender receives a machine-generated confirmation of successful
transmission) at the facsimile number specified in this Section prior to 5:30
p.m. (New York City time) on a Trading Day, (b) the next Trading Day after the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number specified in this Section on a day that is not a Trading
Day or later than 5:30 p.m. (New York City time) on any Trading Day, (c) the
Trading Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service, or (d) upon actual receipt by the party to whom such
notice is required to be given. The address for such notices and communications
shall be as follows:

If to the Company:

Mr. Zhuang Guoqing
Chairman
Jinjiang Chengchang Shoes Co., Ltd.
Quingyanglianyu Industrial Area
Jinjiang City, Fujian Province
People’s Republic of China
Facsimile: (86) 595-85689208

21

--------------------------------------------------------------------------------

With a copy to:

Pillsbury Winthrop Shaw Pittman LLP
2300 N Street, N.W.
Washington, DC 20037-1122
Attention: Joseph R. Tiano, Esq.
Facsimile: +1 202-663-8007

If to an Investor:

                    To the address set forth under such Investor’s name on the
signature pages hereof;

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

          6.4.      Amendments; Waivers; No Additional Consideration. No
provision of this Agreement may be waived or amended except in a written
instrument signed by the Company and the Investors holding a majority of the
Shares then held by the Investors (excluding any Investors that are Affiliates
of the Company). No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of any such right. No consideration shall be offered or paid to any
Investor to amend or consent to a waiver or modification of any provision of any
Transaction Document unless the same consideration is also offered to all
Investors who then hold Shares. Notwithstanding anything contained herein to the
contrary, a Person can, without the need for approval by any other Investors to
this Agreement, become a Party to this Agreement by executing and delivering a
joinder signature page hereto before the Outside Date, whereupon such Person
will be deemed an Investor for all purposes of this Agreement and will be
automatically added to Exhibit A hereto.

          6.5.      Termination. This Agreement may be terminated prior to
Closing:

          (a)        by written agreement of an Investor (as to itself but no
other Investor) and the Company; and

          (b)        by the Company or an Investor (as to itself but no other
Investor) upon written notice to the other, if the Closing shall not have taken
place by 6:30 p.m. Eastern time on the Outside Date; provided, that the right to
terminate this Agreement under this Section 6.5(b) shall not be available to any
Person whose failure to comply with its obligations under this Agreement has
been the cause of or resulted in the failure of the Closing to occur on or
before such time.

          In the event of a termination pursuant to this Section, the Company
shall promptly notify all nonterminating Investors. Upon a termination in
accordance with this Section 6.5, the Company and the terminating Investor(s)
shall not have any further obligation or liability (including as arising from
such termination) to the other and no Investor will have any liability to any
other Investor under the Transaction Documents as a result therefrom.

          6.6.      Construction; Language, Interpretation. The headings herein
are for convenience only, do not constitute a part of this Agreement and shall
not be deemed to limit or affect any of the provisions hereof. The language used
in this Agreement will be deemed to be the language chosen by the parties to
express their mutual intent, and no rules of strict construction will be applied
against any party. This Agreement shall be construed as if drafted jointly by
the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement or any of the Transaction Documents. The words “including,” “include”
and other words of similar import shall be deemed to be followed by the words
“without limitation.”

22

--------------------------------------------------------------------------------

          6.7.      Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their successors and permitted
assigns. The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Investors. Any Investor may
assign any or all of its rights under this Agreement to any Person to whom such
Investor assigns or transfers any Securities, provided such transferee agrees in
writing to be bound, with respect to the transferred Securities, by the
provisions hereof that apply to the Investors.

          6.8.      No Third-Party Beneficiaries. This Agreement is intended for
the benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

          6.9.      Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all Proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby. If either party shall
commence a Proceeding to enforce any provisions of a Transaction Document, then
the prevailing party in such Proceeding shall be reimbursed by the other party
for its reasonable attorneys’ fees and other costs and expenses incurred with
the investigation, preparation and prosecution of such Proceeding.

          6.10.      Survival. The representations, warranties, agreements and
covenants contained herein shall survive the Closing and the delivery of the
Securities for 18 months following the Closing Date.

          6.11.      Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

23

--------------------------------------------------------------------------------

          6.12.      Severability. If any provision of this Agreement is held to
be invalid or unenforceable in any respect, the validity and enforceability of
the remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

          6.13.      Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities. If a replacement
certificate or instrument evidencing any Securities is requested due to a
mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.

          6.14.      Independent Nature of Investors’ Obligations and Rights.
The obligations of each Investor under any Transaction Document are several and
not joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document. The decision of each Investor to
purchase Shares pursuant to the Transaction Documents has been made by such
Investor independently of any other Investor. Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such Investor in connection with monitoring its
investment in the Shares or enforcing its rights under the Transaction
Documents. Each Investor shall be entitled to independently protect and enforce
its rights, including the rights arising out of this Agreement or out of the
other Transaction Documents, and it shall not be necessary for any other
Investor to be joined as an additional party in any proceeding for such purpose.
The Company acknowledges that each of the Investors has been provided with the
same Transaction Documents for the purpose of closing a transaction with
multiple Investors and not because it was required or requested to do so by any
Investor.

          6.15.      Limitation of Liability. Notwithstanding anything herein to
the contrary, the Company acknowledges and agrees that the liability of an
Investor arising directly or indirectly, under any Transaction Document of any
and every nature whatsoever shall be satisfied solely out of the assets of such
Investor, and that no trustee, officer, other investment vehicle or any other
Affiliate of such Investor or any investor, shareholder or holder of shares of
beneficial interest of such a Investor shall be personally liable for any
liabilities of such Investor.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW]

 

 

24

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties hereto have caused this Securities
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

8888 ACQUISITION CORPORATION


By: /s/ Guoqing Zhuang                                                      
Name: Guoqing Zhuang
Title: Chief Executive Officer


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK -- SIGNATURE PAGES FOR INVESTORS
FOLLOW]

 

 

 

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties hereto have caused this Securities
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

  NAME OF INVESTOR       WANG
WENLING                                                              (Print Name
Above)       /s/ Wang
Wenling                                                                   (Sign
Name Above)       Investment Amount:
$4,504,505                                              Tax ID No.:
_________________________________           ADDRESS FOR NOTICE       c/o:
_______________________________________       Street:
_____________________________________       City/State/Zip:
_______________________________       Attention:
__________________________________       Tel:
_______________________________________       Fax:
_______________________________________           DELIVERY INSTRUCTIONS   (if
different from above)       c/o: _______________________________________      
Street: _____________________________________       City/State/Zip:
_______________________________       Attention:
__________________________________       Tel:
_______________________________________


--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE OF BUYERS

Name Investment Amount Number of Shares Wang Wenling $4,504,505 2,547,500


--------------------------------------------------------------------------------